   Case 2:18-cv-13755-JMV Document 15 Filed 05/16/19 Page 1 of 2 PageID: 372




STEWART OCCHIPINTI LLP
Frank S. Occhipinti
focchipintisomlaw.com
2137 State Highway 35, 3”’ Floor
Holmdel, New Jersey 07733
732-497-6505

Attorneyfor Intervenor Joseph Katz


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

In re Application of
                                                         Case No. 2:18-CV-13755-JMV
COMODO HOLDiNGS LIMITED

                          Applicant                      44ZWØS€ff1 ORDER ADMITTING
                                                         CHRISTOPHER D. KERCHER, ESQ.
Pursuant to 28 U.S.C. § 1782 for Judicial                PRO HAC VICE
Assistance in Obtaining Evidence from
DAVID UNTRACHT for Use in a Foreign
Proceeding



           This matter having been brought before the Court by Frank S. Occhipinti, Esq. of Stewart

Oechipinti LLP, attorneys for Intervenor Joseph Katz, as Executor of the Estate of Eric D.

Emanuel, on application for an order allowing Christopher D. Kercher, Esq. to appear and

participate pro hoc vice, and the Court having considered the moving papers, this matter being

considered, and, for good cause shown;

          IT IS on this       /5           day of       !L.__._. 2019,
          ORDERED that Christopher D. Kercher, Esq., a member of the State Bar of New York

(admitted 2005), be permitted to appear pro hac vice in the above-captioned matter pursuant to

L. Civ. R. 101.1(c); and, it is further

          ORDERED that, all pleadings, briefs, and other papers filed with the Court shall be

signed by attorneys of record for Intervenor, Frank S. Oechipinti, Esq., who is frilly admitted in

this Court, or another member of Stewart Occhipinti LLP or Quinn Emanuel Urquhart &



O8745.OOOOI/IO6O475, I
  Case 2:18-cv-13755-JMV Document 15 Filed 05/16/19 Page 2 of 2 PageID: 373




Sullivan LLP who is a member in good standing of the bar of the State of New Jersey and of the

United States District Court for the District of New Jersey, who shall be held responsible for said

papers and for the conduct of the case and who will be held responsible for the conduct of the
attorney admitted hereby; and, it is further

        ORDERED that Christopher D. Kercher, Esq. shall pay the annual fee to the New Jersey
Lawyers’ Fund for Client Protection in accordance with New Jersey Court Rule 1:28-2 within

twenty (20) days from the date of the entry of this order and for any year in which the admitted

counsel represents a client in a mattcr pending in this Court; and, it is further

        ORDERED that Christopher D. Kercher, Esq. shall pay the pro hac vice admission fee to

this Court pursuant to L. Civ. R. 101.1 (c)(3) within twenty (20) days from the dated entry of this

Order; and, it is further

        ORDERED that Christopher D. Kercher, Esq. shall be bound by the Rules of the United

States District Court for the District of New Jersey, including, but not limited to the provisions of

L. Civ. R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1,

Discipline of Attorneys; and, it is further

        ORDERED that Christopher D. Kercher, Esq. shall be deemed to have agreed to take no

fee in any tort case in excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7,

as amended.




                                          olinMic1aquez




                                                  2
